BRITT, Judge.
In his brief defendant’s court appointed counsel states that he has conscientiously examined the record in his case but is unable to find error; he asks that this court carefully review the record and grant the defendant any relief that is appropriate.
We have given the record a thorough review but detect no prejudicial error; we conclude that the defendant received a fair trial and the sentence imposed is within the limits provided by statute.
No error.
Judges Campbell and Vaughn concur.